﻿Allow me, Sir, on behalf of the Albanian delegation, to extend to you my warm congratulations on your election to the high post of President of the General Assembly of the United Nations at its forty-second session and to wish you success in the performance of your task.
Although more than four decades have elapsed since the founding of the United Nations, the international community is still very far from achieving those objectives and goals pertaining to peace that are clearly stipulated in the Charter and constitute the fundamental purpose for which this Organization was founded. The political situation in the world today presents a grave picture. Various peoples and countries continue to be threatened with aggression by imperialist forces or have been the victims of declared and undeclared imperialist wars - wars in which a number of States and millions of troops are involved, with resultant huge human losses and colossal material damage, and with serious consequences for international peace and security.
In fact, the stationing of military troops by the United States of America and the Soviet Union indefinitely in the territory of many States has been legitimised under various pretexts, such as the threat from the East, or the West, and so on. Indeed, repeated meetings have been held, where there is talk about the maintenance of the balance of forces and military manoeuvres conducted alternately by one bloc or the other, but the most that is ever heard is satisfaction at the participation in them of observers from the two blocs, and there is never any talk of the complete withdrawal of American and Soviet troops from foreign territories where they are stationed. For the sake of co-ordinating policies in the context of blocs, even the taking of independent decisions has been restricted, and made virtually impossible. All the political activity of the two super-Powers, whether in the bilateral talks between blocs or in a broader framework, has concentrated on maintaining, and indeed extending, their respective spheres of Influence. This impermissible situation of undeclared occupation in modern times cannot but remind us of the long-drawn-out invasions of past centuries and the lessons of history.
We hear a lot of talk at present about the United States and the Soviet Union reaching an agreement on the removal of medium-range missiles from Europe. From the very outset the Albanian Government has expressed its opposition to the deployment of these missiles in Europe, just as it has always been and still is in favour of the complete prohibition of nuclear weapons, and against the miniaturization of space and the arms race in general. It is a well-known fact that when the two super-Powers installed those missiles, they paid no attention to the strong opposition of the peoples of Europe. Now they are talking about dismantling and removing them from Europe, and are trying to present this as an important step in the field of disarmament. It is abundantly clear that in this whole business the super-Powers have made their calculations. When they speak about international security, they are in fact talking only about their own security, which means insecurity for the others. Even after such an agreement, thousands of nuclear weapons, regardless of type, will still remain in and around Europe and hundreds of military bases established in a number of European States will still be there. 
Hence, the factors that threaten peace on the continent and in the world remain. Thus an agreement, on the removal of short- and medium-range missiles must absolutely be accompanied by other steps in the field of disarmament, and that would constitute a victory for the peoples and democratic States that are continuing to fight against the arms race as they have been fighting for years. For some time, especially in recent years, much has been said about summit meetings between the United States and the Soviet Union in the hope that they would solve the problems of safeguarding peace and assuring the future of mankind. For the super-Powers to meet and hold talks is their right and business, but what is unacceptable is that they should discuss and take decisions for others. It would be dangerous if peoples were to accept the institutionalisation of summit meetings between the super-Powers as a forum empowered to take decisions for third parties. The super-Powers would like to be given a free hand and have other States welcome and accept as fait accompli everything they decide.
The Albanian delegation believes that on issues connected with the destinies of peoples, with world peace and security, every sovereign State must have its say.
The problems of Europe and European security are of direct concern to socialist Albania. Peace on the continent, friendly relations among European peoples and countries signify peace and normal development also for the People's Socialist Republic of Albania. Our people, which throughout the centuries have suffered from wars and foreign invasions, have been and continue to be in the vanguard of those fighting for peace and friendship among peoples.
But who and what threatens European security? Who and what jeopardizes peace on this continent? Europe has been shackled hand and foot with heavy fetters. It is the military pacts of the North Atlantic Treaty Organization (NATO) and of the Warsaw Treaty, the military bases and arsenals of nuclear and conventional weapons deployed in so many countries, the armies of the United States and of the Soviet Union which, for more than the 40 years that have elapsed since the Second World War, continue to make themselves at home in Europe; it is the warships, cruisers and aircraft carriers of the super-Powers which criss-cross the Mediterranean and European waters like sea serpents; it is imperialist economic and political pressure and cultural aggression which is stifling the continent. It is precisely this that is undermining the sovereignty of various countries, affecting their personalities and independence and endangering peace and security in Europe.
Albania does not participate in the meetings of the Conference on European Security and Co-operation, for we are convinced that these meetings, which are manipulated by the two super-Powers, cannot lead to any fruitful results unless one believes that the United States and the Soviet Union are going to frustrate their own ends. The People's Socialist Republic of Albania, which under its Constitution prohibits foreign military bases and troops on its territory and which has solemnly declared that no harm will ever come to any of its neighbours from Albanian territory, appreciates the genuine aspirations of peoples, honest men and progressive personalities in Europe to peace and security in our continent, and we welcome their efforts in that direction.
However, the Albanian Government has always been firmly convinced that European security cannot be achieved through such meetings and conferences where the super-Powers impose their will. European security can be achieved only by getting rid of the chains with which the two super-Powers have shackled it and by opposing their presence and interference in the internal, affairs of European States. Only thus can their freedom, independence and sovereignty be guaranteed.
Also, the Balkan region does not enjoy tranquillity, neither is it without problems. In addition to interference by the super-Powers, there are a number of negative regional elements that have increased tension. It is common knowledge that history has intermingled the peoples of the Balkans and that there are many ethnic minorities. Regrettably, in recent years chauvinistic feuds and passions have been incited in one way or another. The People's Socialist Republic of Albania is opposed to these dangerous trends. It cannot reconcile itself to acts and deeds that restrict the national rights of the peoples of the Balkans, or that divide them and sow hostility among them, it advocates respect for the rights of every people and each ethnic minority.
The Albanian Government believes that minorities should be viewed as a bridge to unity and friendship among the peoples of the peninsula and not as a source of discord. Acceptance and recognition of their identities, cultures and national traditions and respect for their own languages and their spiritual bonds with their own nation would greatly contribute to strengthening an atmosphere of understanding and sincere co-operation.
From time to time initiatives are taken regarding various political activities and meetings at the Balkan level. The Albanian Government appreciates every sincere and constructive step aimed at serving peace and stability in the region. Hence we support in principle the holding of bilateral and multilateral meetings and talks. At the same time we believe that it is necessary first to create the kind of atmosphere that will ensure their making a contribution towards genuine solutions of the problems of our region and not their becoming a source of further exacerbation of the situation.
For its part Albania has acted with a high sense of its responsibility and has never been the cause for any exacerbation of the situation. It favours the removal of nuclear and chemical weapons and so on, not only from the Balkans but also from other regions and countries. That is in keeping with its political line. Also, Albania has realized in practice what the Balkans need to ensure peace and understanding.
Friendly Balkan co-operation is the hope and aspiration of the peoples of the region, but to achieve this it is necessary to face up realistically to the problems of the peninsula. We believe that at present it would be advantageous to each country and to the region as a whole to settle existing differences by means of bilateral negotiations, just as it would be equally necessary to develop bilateral relations. We believe also that inter-Balkan activities in the fields o trade, transport, culture, science and technology, ecology and so on help to develop co-operation and strengthen trust and understanding, which are so indispensable for the concerted consideration of the major political problems of the Balkans.
The problems of security in the Balkans and in Europe are closely connected with those of security in the Mediterranean. For years this basin has been transformed into an arena of rivalry between the super-Powers, which have deployed their fleets there thousands of kilometres from their own borders and are threatening the peoples and the peace of the region. Their growing presence and activities keep the Mediterranean peoples and countries in a state of continuous tension. The anchoring of American and Soviet cruisers and other warships, which in the guise of "friendly" or "tourist" visits have secured permanent access to port services and facilities in various countries, also constitutes a real danger to neighbouring countries.
The worsening of the situation and the continuation of the crisis in the Middle East and the repeated American military operations in the western Mediterranean and so forth is eloquent evidence of the urgent need to oppose the military presence of the super-Powers in the Mediterranean with their bases and fleets. Albania continues to maintain the view that, their removal constitutes the primary and decisive pre-condition for turning the Mediterranean into a sea of peace. For years now the tense situation in the Middle East, with its almost regular flare-ups, has been a constant threat to international relations.
To the terrible tragedy of the Palestinian people, who have long been the victims of genocide like that carried out by the Nazis against the Jews during the Second World War, has now been added the drama and the tragic events in Lebanon, which has been turned into an arena of fratricidal strife whipped up by the imperialist Powers and Israel, and all those that are playing their game. Irrespective of the political groupings or religious sects of those engaged in the present fighting, it is Arab blood that continues to be shed in Lebanon and it is the Arab cause in general and the Palestinian cause in particular that are constantly under attack.
The People's Socialist Republic of Albania and the Albanian people, sincere friends of the Arab peoples, with whom they are linked by traditional bonds, are saddened by the events in Lebanon, which we follow with concern, just as we follow the overall developments and crisis in the Middle East. We rejoice at every step towards Arab unity, just as we welcome whole-heartedly any positive development towards the strengthening of the unity in the ranks of the Palestinian movement, of the Palestine Liberation Organization (PLO).
Recently there has been talk, which continues, of convening an international conference on the Middle East. We believe that no conference on this question can yield results if it ignores or seeks a substitute for the PLO. Still less can be expected from such a conference if it fails to deal with the very heart of the Middle East problem, the Palestinian problem.
The Middle East and Gulf areas have been transformed into permanent hotbeds of war, and the imperialist Powers bear a grave responsibility for this. The continuance of the Iran-Iraq war has caused incalculable human losses and material damage to the peoples of the two countries. The war benefits only the enemies of those countries and of peace, who one day may use it as a pretext to in the flames of war not just throughout the Gulf but beyond. The United States and other Powers have now sent their battle fleets to the Gulf on the pretext of guaranteeing freedom of navigation and clearing the waters of mines. This sets n extremely dangerous precedent. The guns in the Straits of Hormuz have made the situation even more explosive. Battle fleets were sent there before the ink was even dry on resolution 598 (19B7) which the Security Council adopted unanimously calling on all other States to refrain from any act which might lead to further escalation and widening of the Iran-Iraq conflict.
It is now more essential than ever for the sincere appeals of democratic and peace-loving States, which represent the voice of reason and sound international opinion, for an immediate end to the war to be heeded. This would be in the interest of both Iraq and Iran and of the peace and stability of the region and the world.
A number of hotbeds of tension are being kept alight and fanned by imperialism and reaction in other areas of the world, such as Africa, Central America and South-East Asia.
Contrary to the will of the Korean people, Korea continues to be divided. The Albanian Government supports the right of the Korean people to the independent reunification of its country without any outside interference.
The People's Republic of Kampuchea is not being left in peace to build a new and independent life, and is still denied its lawful place in the United Nations. Peoples everywhere - whether in the occupied Arab territories, Nicaragua, Afghanistan, Namibia or South Africa - are stepping up their patriotic resistance to foreign aggression and interference. They are intensifying the anti-imperialist struggle, along with the struggle against racial discrimination and apartheid, for their democratic and national rights.
Current political developments cannot be viewed in isolation from the effects of the prolonged economic and financial crisis and the intensification of neo-colonial exploitation. An indication of the degree of exploitation and injustice in existing international economic relations is the fact that 50 per cent of our planet's raw material resources are utilized by the industrialized countries, although, of course, they make up only 15 per cent of the population of the world. The developing countries are up to their necks in debt and the repayment conditions imposed have become impossible to meet; in fact, the economies of many States are being stifled. International trade is encountering difficulties of many kinds, as was clearly confirmed at the seventh session of the United Nations Conference on Trade and Development (UNCTAD). Similarly, the International Conference on the Relationship between Disarmament and Development brought to light new facts about the paradoxical and tragic situation of the world today. The colossal sum expended on arms is equal to the total debt. Yet the production of all types of weapons continues unabated, as does the arms trade.
The peoples and the developing countries are exerting every effort to fight the system of neo-colonial relations imposed by the imperialist Powers. We associate ourselves with the efforts to change the inequality of international economic relations. The People's Socialist Republic of Albania has always been and remains in favour of the development of international relations on a basis of justice and mutual advantage. In the future, too, we shall continue to participate actively in these relations. This we consider to be both a right deriving from our status as an independent and sovereign State and a duty deriving from the policy of a truly socialist country. The Albanian Government believes that development and international co-operation in various fields must contribute to the strengthening of friendship among peoples and strengthening of peace and security.
The Albanian people and Government, as in the past, will continue in the future to give its unreserved support to the struggle of peoples for freedom and national independence, which is one of the fundamental trends of world development at the present time and a contribution to the cause of peace, freedom and democracy.
